DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicants’ arguments state, “the alleged “bus”/lanes 114 of Fuxa appears to connect the storage controller 104 to the root complex 112, rather than connecting the alleged "first FPGA”/RAID processor 120 to the alleged “processor”/processor 116 of Fuxa. The Examiner would like to point out that the root complex 112 is a host component in which the processor 116 runs. It would be reasonable to interpret these two components as one, thus processor 116 is connected to the "first FPGA”/RAID processor 120 via the root complex 112.
It is the Examiner’s conclusion that independent claims 1, 9 and 14 are not patentably distinct or non-obvious over the prior arts of record. Therefore, the rejection is maintained. Based on their dependency on independent claims 1, 9 and 14, claims 2-8, 10-13 and 15-20, respectively, stand rejected.

Claim Objections
Claims 1 and 14 objected to because of the following informalities: Lines 6 and 7, change “the FPGA” to “the first FPGA”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxa et al. (US-20170160784), hereinafter Fuxa.
Claim 1:
 Fuxa teaches a storage system (Fig. 1, storage system 100) comprising:
a processor (Fig. 1, processor 116); 
a first group of storage devices (Fig. 1, storage drives 106).
Fuxa does not explicitly teach the FPGA is connected to the processor via the first bus. However, Fuxa does teach the root complex 112 is a host component in which the processor 116 runs.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to interpret these two components as combined into one, thus processor 116 is connected to the "first FPGA”/RAID processor 120 via the root complex 112. The artisan would be motivated to do so, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 144 USPQ 347 (CCPA 1965). As such,
a first field programmable gate array (FPGA) (Fig. 1, RAID processor 120) connected to the processor (Fig. 1, processor 116 via the root complex 112) the first a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus, ¶ [0012]) configured to both transport data to and from the FPGA, and to transport commands for execution by the FPGA (The RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]), wherein the first FPGA comprises a first data protection controller (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]) configured to: 
manage input/output requests to and from the first group of SSDs according to a data protection configuration (RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]); 
generate parity bits according to the data protection configuration (Various RAID configurations may involve operations such as data striping and error protection such as parity and data mirroring, ¶ [0013]); and 
store the parity bits on at least a parity SSD from among the first group of SSDs (The XOR engine 124 is a processor that used to compute a parity bit for RAID configurations that use parity, ¶ [0013]. Raid 5 involves block-level striping across with distributed parity to a drive. The example of FIG. 4, shows block-level striping across three drives with distributed parity to a forth drive. The XOR engine then uses X memory transactions to computes the parity bit and sends the parity bit to the parity drive, ¶ [0057]).  (Figs. 1 and 4 and discussion therein).
Claim 4:
 Fuxa teaches a first switch (storage fabric 108 may be a PCIe switch) connecting the first FPGA to the first group of storage devices (The storage drives 106 and 110 and the storage fabric 108 may be characterized as a back end of the storage system. A variety of protocols may be employed in the storage fabric 108. PCIe is used on the front end and SAS, SATA, or PCIe used on the back end, ¶ [0013]).  
Claim 5: 
Fuxa does not explicitly teach a second group of storage devices; and a second FPGA connected to the second group of storage devices by a second switch, wherein: the second FPGA comprises a second data protection controller; and the first FPGA and the second FPGA are connected by a connection between a first switch and the second switch. However, Fuxa does teach the first FPGA (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]) is connected by a connection between a first switch (storage fabric 108 may be a PCIe switch). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to duplicate the first FPGA RAID controller and first switch to make a second RAID controller and second switch. The artisan would be motivated to do so because the plurality of circuits would necessitated for the purpose of consuming less power and faster throughput through multiple individually controlled controllers. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), there was a duplicating for multiple effect. The 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed arrangement. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.  
Claim 6:
Fuxa teaches the first data protection controller sends replication data to the second data protection controller via the first switch and the second switch (block-level striping across three drives with distributed parity to a forth drive, ¶ [0057]).
Claim 7:
Fuxa teaches the first data protection controller comprises a redundant array of independent disks (RAID) controller (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]).  
Claim 9: 
Fuxa teaches a storage system (Fig. 1, storage system 100) comprising:
a processor;
Fig. 1, storage drives 106); 
a second group of storage devices (Fig. 1, storage drives 110).
Fuxa does not explicitly teach the FPGA is connected to the processor via the first bus. However, Fuxa does teach the root complex 112 is a host component in which the processor 116 runs.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to interpret these two components as combined into one, thus processor 116 is connected to the "first FPGA”/RAID processor 120 via the root complex 112. The artisan would be motivated to do so, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 144 USPQ 347 (CCPA 1965). As such,
a first field programmable gate array (FPGA) (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]), connected to the processor (Fig. 1, processor 116 via the root complex 112) and the first group of storage devices (Fig. 1, storage drives 106), the processor connection comprising a bus (a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus, ¶ [0012]) configured to both transport data to and from the first FPGA (Fig. 1, RAID processor 120), and to transport commands for execution by the first FPGA (The RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]), wherein the first FPGA (Fig. 1, RAID processor 120) comprises a first redundant array of independent disks (RAID) Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]); and 
wherein the first is configured to: 
manage input/output requests to and from the first and second groups of storage devices according to a data protection configuration (RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]); 
generate parity bits for stored data according to the data protection configuration (Various RAID configurations may involve operations such as data striping and error protection such as parity and data mirroring, ¶ [0013]); 
store the parity bits on at least one parity storage device from the first group of storage devices (The XOR engine 124 is a processor that used to compute a parity bit for RAID configurations that use parity, ¶ [0013]. Raid 5 involves block-level striping across with distributed parity to a drive. The example of FIG. 4, shows block-level striping across three drives with distributed parity to a forth drive. The XOR engine then uses X memory transactions to computes the parity bit and sends the parity bit to the parity drive, ¶ [0057]); and 
replicate the first group of SSDs on the second group of storage devices (block-level striping across three drives with distributed parity to a forth drive, ¶ [0057]). (Figs. 1 and 4 and discussion therein). 
Fuxa does not explicitly teach a second (FPGA) connected to the second group of storage devices, wherein the second FPGA comprises a second RAID controller. However, it would have been obvious to one of ordinary skill in the art before the 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed arrangement. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Claim 12: 
Fuxa teaches a first PCIe switch connecting the first FPGA to the first group of storage devices; and a second PCIe switch connecting the second FPGA to the second group of storage devices wherein the first and second PCIe switches connect the first FPGA to the second FPGA (storage fabric 108 may be a PCIe switch) connecting the first FPGA to the first group of storage devices (The storage drives 106 and 110 and the storage fabric 108 may be characterized as a back end of the storage system. A variety of protocols may be employed in the storage fabric 108. PCIe is used on the front end and SAS, SATA, or PCIe used on the back end, ¶ [0013]).  
Claim 13:
Fuxa teaches the data protection configuration comprises a hybrid RAID configuration (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]).

Claims 2, 3, 10, 11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxa et al. (US-20170160784), hereinafter Fuxa, in view of Zimmer (US-20040073806), hereinafter Zimmer.
Claim 2: 
Fuxa does not explicitly teach a baseboard management controller (BMC) connected to the first FPGA by the first bus, wherein the BMC is configured to provide the data protection configuration. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level (.i.e. claimed data protection configuration). (¶ [0012]).  Zimmer teaches in an analogous art [t]ypically, the baseboard management controller 14 manages the interface between system management software and the platform management hardware, provides autonomous monitoring, event logging, and recovery control, and serves as the gateway between system management software and supported bus systems interconnecting platform components. A baseboard management controller can be integrated into a variety of RAID (.i.e. claimed data protection configuration), expansion I/O, etc. In operation, the baseboard management controller 14 functions as policy agency that decides which processor to apply power-on reset to, when to assert INIT and NMI, etc. The usual inputs to effect policy decisions include measurement of physical integrity of hardware (i.e., error detection, BIST failures, key press data, non-responsive CPU's, etc) and state regarding earlier boots. ((¶ [0012], emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to add Zimmer’s baseboard management controller 14 to Fuxa’s Root Complex 112 for the management of the RAID level (.i.e. claimed data protection configuration). The artisan would be motivated to do so because this would enable Fuxa to manager the RAID configurations in a more efficient manner by offloading the root complex 112 to process the storage requests. As for the type of bus, Fuxa teaches the storage controller 104 is coupled to a host component (e.g., root complex 112) of the server 102 via a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus.
Claim 3: 
Fuxa does not explicitly teach a baseboard management controller (BMC) connected to the first FPGA by a second bus that is a low speed bus, wherein the BMC is configured to provide the data protection configuration, and the first bus is a high speed bus. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level (.i.e. claimed data protection configuration). (¶ [0012]).  Zimmer teaches in an analogous art [t]ypically, the baseboard management controller 14 manages the interface between system management software and the platform management hardware, provides autonomous monitoring, event logging, and recovery control, and serves as the gateway between system management software and supported bus systems interconnecting platform components. A baseboard management controller can be integrated into a variety of computing platforms that have different management features, and can include a single integrated component on a motherboard, or alternatively be represented by a distributed system collectively composed of multiple discrete controllers. For example, a complex, multi-board set in an enterprise-class server can use multiple management controllers for monitoring the different subsystems such as redundant power supply monitoring and control, RAID (.i.e. claimed data protection configuration), expansion I/O, etc. In operation, the baseboard management controller 14 functions as policy agency that decides which processor to apply power-on reset to, when to assert INIT and NMI, etc. The usual inputs to effect policy decisions include measurement of physical integrity of hardware (i.e., error detection, BIST failures, key press data, non-responsive CPU's, etc) and state regarding earlier boots. ((¶ [0012], emphasis added). It would have been Zimmer’s baseboard management controller 14 to Fuxa’s Root Complex 112 for the management of the RAID level (.i.e. claimed data protection configuration). The artisan would be motivated to do so because this would enable Fuxa to manager the RAID configurations in a more efficient manner by offloading the root complex 112 to process the storage requests. As for the type of bus, Fuxa teaches the storage controller 104 is coupled to a host component (e.g., root complex 112) of the server 102 via a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus.
Claim 10: 
Fuxa does not explicitly teach a baseboard management controller (BMC) connected to the first FPGA and the second FPGA by the bus, wherein the BMC is configured to provide the data protection configuration, and wherein the second FPGA is connected to the processor by the bus. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level (.i.e. claimed data protection configuration). (¶ [0012]).  Zimmer teaches in an analogous art [t]ypically, the baseboard management controller 14 manages the interface between system management software and the platform management hardware, provides autonomous monitoring, event logging, and recovery control, and serves as the gateway between system management software and supported bus systems interconnecting platform components. A baseboard management controller can be RAID (.i.e. claimed data protection configuration), expansion I/O, etc. In operation, the baseboard management controller 14 functions as policy agency that decides which processor to apply power-on reset to, when to assert INIT and NMI, etc. The usual inputs to effect policy decisions include measurement of physical integrity of hardware (i.e., error detection, BIST failures, key press data, non-responsive CPU's, etc) and state regarding earlier boots. ((¶ [0012], emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to add Zimmer’s baseboard management controller 14 to Fuxa’s Root Complex 112 for the management of the RAID level (.i.e. claimed data protection configuration). The artisan would be motivated to do so because this would enable Fuxa to manager the RAID configurations in a more efficient manner by offloading the root complex 112 to process the storage requests. As for the type of bus, Fuxa teaches the storage controller 104 is coupled to a host component (e.g., root complex 112) of the server 102 via a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus. 
Claim 11:
Fuxa teaches the bus comprises a peripheral component interconnect express (PCIe) bus (lanes 114 where PCIe technology is used, ¶ [0012]).  
Claim 14:
 Fuxa teaches a storage system (Fig. 1, storage system 100) comprising: 
a first group of storage devices (Fig. 1, storage drives 106).
Fuxa does not explicitly teach a processor (Fig. 1, processor 116) connected to the first FPGA by the first bus. However, Fuxa does teach the root complex 112 is a host component in which the processor 116 runs.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to interpret these two components as combined into one, thus processor 116 is connected to the "first FPGA”/RAID processor 120 via the root complex 112. The artisan would be motivated to do so, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 144 USPQ 347 (CCPA 1965). As such,
a first field programmable gate array (FPGA) connected to the first group of storage devices (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]); 
a processor (Fig. 1, processor 116) connected to the first FPGA (Fig. 1, RAID processor 120 via the root complex 112) by a first bus (a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus, ¶ [0012]) configured to both transport data to and from the FPGA and transport commands for execution by the FPGA (The RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]); and 
Fig. 1, RAID processor 120) comprises a first data protection controller configured to: 
manage input/output requests to and from the first group of storage devices according to the data protection configuration (RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]); 
generate parity bits for data stored in the first group of storage devices according to the data protection configuration (Various RAID configurations may involve operations such as data striping and error protection such as parity and data mirroring, ¶ [0013]); and 
store the parity bits on at least one parity storage devices from the first group of storage devices (The XOR engine 124 is a processor that used to compute a parity bit for RAID configurations that use parity, ¶ [0013]. Raid 5 involves block-level striping across with distributed parity to a drive. The example of FIG. 4, shows block-level striping across three drives with distributed parity to a forth drive. The XOR engine then uses X memory transactions to computes the parity bit and sends the parity bit to the parity drive, ¶ [0057]).  (Figs. 1 and 4 and discussion therein). 
Fuxa does not explicitly teach a baseboard management controller (BMC) connected to the first FPGA by a low speed bus and configured to provide the first FPGA with a data protection configuration. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level (.i.e. Zimmer teaches in an analogous art [t]ypically, the baseboard management controller 14 manages the interface between system management software and the platform management hardware, provides autonomous monitoring, event logging, and recovery control, and serves as the gateway between system management software and supported bus systems interconnecting platform components. A baseboard management controller can be integrated into a variety of computing platforms that have different management features, and can include a single integrated component on a motherboard, or alternatively be represented by a distributed system collectively composed of multiple discrete controllers. For example, a complex, multi-board set in an enterprise-class server can use multiple management controllers for monitoring the different subsystems such as redundant power supply monitoring and control, RAID (.i.e. claimed data protection configuration), expansion I/O, etc. In operation, the baseboard management controller 14 functions as policy agency that decides which processor to apply power-on reset to, when to assert INIT and NMI, etc. The usual inputs to effect policy decisions include measurement of physical integrity of hardware (i.e., error detection, BIST failures, key press data, non-responsive CPU's, etc) and state regarding earlier boots. ((¶ [0012], emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to add Zimmer’s baseboard management controller 14 to Fuxa’s Root Complex 112 for the management of the RAID level (.i.e. claimed data protection configuration). The artisan would be motivated to do so because this would enable Fuxa to manager the RAID configurations in a more efficient manner by offloading the root complex 112 to process the storage requests. As Fuxa teaches the storage controller 104 is coupled to a host component (e.g., root complex 112) of the server 102 via a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus.
Claim 15:
 Fuxa teaches the first data protection controller comprises a redundant array of independent disks (RAID) controller (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]).  
Claim 16:
Fuxa teaches the data protection configuration comprises at least one of a RAID 1, RAID 5, or RAID 6 configuration (Storage controllers for disk subsystems are built to handle a variety of configurations, from a single storage drive to hundreds of storage drives in a RAID-6 configuration performing caching, ¶ [0009]).
Claim 18:
Fuxa teaches a second group of storage devices (Fig. 1, storage drives 110).
Fuxa does not explicitly teach a second FPGA connected to the processor by the first bus, the BMC (Zimmer’s baseboard management controller 14) by the second bus, and the second group of storage devices. However, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to duplicate the first FPGA RAID controller to make a second RAID controller. The artisan would be motivated to do so because the plurality of circuits would necessitated for the 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed arrangement. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
As such, Fuxa teaches the second FPGA comprises a second data protection controller configured to: 
manage input/output requests to and from the second group of storage devices according to the data protection configuration (RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level, ¶ [0013]);; 
generate parity bits for data stored in the second group of storage devices according to the data protection configuration (Various RAID configurations may involve operations such as data striping and error protection such as parity and data mirroring, ¶ [0013]); and 
store the parity bits on at least one parity storage device from the second group of storage devices (The XOR engine 124 is a processor that used to compute a parity bit for RAID configurations that use parity, ¶ [0013]. Raid 5 involves block-level striping across with distributed parity to a drive. The example of FIG. 4, shows block-level striping across three drives with distributed parity to a forth drive. The XOR engine then uses X memory transactions to computes the parity bit and sends the parity bit to the parity drive, ¶ [0057]).  
Claim 19:
 Fuxa teaches a second group of storage devices (Fig. 1, storage drives 110); and 
a first peripheral component interconnect express (PCIe) switch (a bus or serial interconnect having lanes 114. In certain examples, PCIe technology is used. Other technologies such as Ethernet or InfiniBand, and so on, may be employed in lieu of or in addition to PCIe bus, ¶ [0012]) connecting the first FPGA ((Fig. 1, RAID processor 120) to a first downstream PCIe switch (Fig. 1 storage fabric 108) wherein: the first downstream PCIe switch (Fig. 1 storage fabric 108)  is connected to the first group of storage devices and connects the first group of storage devices to the first FPGA via the first PCIe switch (The storage drives 106 and 110 and the storage fabric 108 may be characterized as a back end of the storage system. A variety of protocols may be employed in the storage fabric 108. Moreover, a storage controller 104 may use the same or different protocols for back-end communication and for front-end communication. In certain examples, PCIe is used on the front end and SAS, SATA, or PCIe used on the back end, ¶ [0011]). 
 Fuxa does not explicitly teach a second downstream PCIe switch and the second downstream PCIe switch is connected to the second group of storage devices and connects the second group of storage devices to the first FPGA via the first PCIe switch. However, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to duplicate the first downstream PCIe switch and to create a second downstream PCIe switch for the purpose of connecting to the second SSDs. The artisan would be motivated to do so because the plurality of circuits would necessitated for the purpose of consuming less power and faster throughput through multiple individually controlled controllers. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), there was a duplicating for multiple effect. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, claim 19 is rejected based upon a prima facie case of obviousness. And in view of the motivation previously stated, the claim is rejected.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed arrangement. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
Claim 20:
Fuxa teaches the data protection configuration comprises a hybrid RAID configuration (Fig. 1, RAID processor 120 may be implemented as an FPGA, ¶ [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxa et al. (US-20170160784), hereinafter Fuxa, in view of Li (US-20150019918), hereinafter Li.
Claim 8:
Fuxa does not explicitly teach the first data protection controller comprises an erasure code controller. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level. (¶ [0013]).  Li teaches in an analogous art an SSD controller includes a host interface, an error detection/error correction module, and a transceiver module. [T]he error detection/error correction module mainly implements the following two functions: 1. Performing error detection and error correction on data of each flash channel and on check codes of the data, and invoking a RAID algorithm to restore the data if the data and check codes exceed a correction ability; 2. Executing the RAID algorithm, and if data of a channel has errors and the errors cannot be corrected, restoring the data of the channel by using correct data of other channels. (¶ [0024]). Similar to the foregoing SSD controller, the RAID controller is also a common device used to increase performance and reliability of the erase and write operations of the NAND flash chip and does not have a corresponding data reconstruction function, the RAID controller and the SSD must reconstruct data according to the manner used by the SSD controller and the NAND flash chip in the foregoing embodiment. (¶¶ [0040]-[0042]). It is clear by the above disclosure that Li teaches an SSD/RAID controller that comprises an erasure code controller by the execution of an erase operation and error detection and correction. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Fuxa’s RAID processor 120 and the RAID levels to comprise an erasure code controller as in Li’s RAID controller. The artisan would be motivated to do so because it will further increase the error tolerance ability and increase performance and reducing a read latency. (¶ [0039]). Also, the artisan would be motivated to do so because using erasure codes with SSD systems are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxa et al. (US-20170160784), hereinafter Fuxa, in view of Zimmer (US-20040073806), hereinafter Zimmer, in view of Li (US-20150019918), hereinafter Li
Claim 17:
Fuxa does not explicitly teach the first data protection controller comprises an erasure coding controller configured to stripe data across a first portion of the first group of storage devices and to generate erasure codes according to the data on a second portion of the first group of storage devices. However, Fuxa does teach [t]he RAID processor 120 processes storage requests received from the root complex 112 and distributes data to the drives 106 or 110 in accordance with a specified RAID level. (¶ [0013]).  Li teaches in an analogous art an SSD controller includes a host interface, an error detection/error correction module, and a transceiver module. [T]he error detection/error correction module mainly implements the following two functions: 1. Performing error detection and error correction on data of each flash channel and on check codes of the data, and invoking a RAID algorithm to restore the data if the data and check codes exceed a correction ability; 2. Executing the RAID algorithm, and if data of a channel has errors and the errors cannot be corrected, restoring the data of the channel by using correct data of other channels. (¶ [0024]). Similar to the foregoing SSD controller, the RAID controller is also a common device used to increase performance and reliability of the storage system. The RAID controller stores, according to the RAID algorithm, the data in multiple SSDs in strip manner; when the host delivers a read data request to the RAID controller through the PCI/PCIe interface, if an SSD is executing erase and write operations of the NAND flash chip and does not have a corresponding data reconstruction function, the RAID controller and the SSD must reconstruct data according to the manner used by the SSD controller and the NAND flash chip in the foregoing embodiment. (¶¶ [0040]-[0042]). It is clear by the above disclosure that Li teaches an SSD/RAID controller that comprises an erasure code Fuxa’s RAID processor 120 and the RAID levels to comprise an erasure code controller as in Li’s RAID controller. The artisan would be motivated to do so because it will further increase the error tolerance ability and increase performance and reducing a read latency. (¶ [0039]). Also, the artisan would be motivated to do so because using erasure codes with SSD systems are well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.